DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
This action is in response to amendment filed on 23 March 2022.  Claims 28,  41, 48 and 49 have been amended. Claim 32, 39 and 40 have been cancelled.  Claim 28-31, 33-38 and 41-49 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28-21 and 33-45 are a method, claim 46 is media and claim 47 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-31 and 33-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite the limitation of determining, geographic location of a user; identifying based on the geographic location of the user, at least one-story object related to a physical location and generating story content associated with the physical location form at least one-story object.   The clams as a whole recite a method of organizing human activity and covers a commercial interaction (including; advertising, marketing or sales activities or behaviors; business relations).  The claimed invention determining a geographic location of a user for  identifying the location of user    based on the determined geographic location of a user for injecting story into channel to render at least one-story object which is a certain activity between a person and a computer.  The mere nominal recitation of a generic media devices and database does not take the claims out of the method or organizing human interaction grouping.  Thus, the claims recites an abstract idea.  
Step 2A-Pong 2:   The claim as a whole merely describes how to generally “apply” the concept of requesting story based on the geographic location of the user and rendering story object in the computer environment. The claimed computer components (i.e., user devices, processor and software) are recited at a high level of generality and are merely invoked as tools to perform an existing story object rendering process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further the claims recite additional limitation of “the media device” the render or display a content including map is recited at high level of generality and merely automates the content including map rendering step.  Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer component (the media device).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the media device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: As noted previously, the claim as a whole merely describes how to generally “apply” the concept of rendering story object in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible 

Dependent claims 29-31 and 33-38 and 41 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     
Dependent claims 44 recites a limitation further defines the same abstract idea noted in the above claim.  The claim recites posting at least a portion of story content to a social media website, this limitation fails within certain methods of human activity.  Therefore, this limitation is an abstract idea.  The additional limitation of media device for performing the posting step is recited at high-level   of generality for performing a generic function.  
  
Dependent claims 47 recites additional limitation of media player  (i.e., a desktop computer, a laptop, a netbook, a tablet PC, portable computer, a cell phone, video game system, an e-reader, a kiosk, television, vehicle and an appliance).  The media plyer is recited at a high-level of generality for performing the generic functions of computer functions.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31 and 33-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baronoff (US Pub., No., 2012/0122570 A1) in view of Jacobson  et  al  (US Pub.,  No., 2010/0146436 A1).
With respect to claim 28, Baronoff teaches a computer-implemented method of rendering content based on interactive game events, the method comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and 
identifying , via the media device and based on the geographic location of the user  at least, at least one story object related to a physical location (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ), wherein said identifying comprises obtaining the at least one story object from a story databased based on a proximity of the geographic locations of the user to the physical location(paragraph [0015], discloses the processor may be con for a plurality of user devices located proximal to geographic locations corresponding to a particular  geographic coordinates   [identifying geographic location of the user] the processor for obtaining data including animation elements associated with the set of geographic coordinates for disply of the animation elements [story object], paragraph [0026], discloses data obtained from the server identifies the association the animation elements with the geographic coordinates and paragraph [0059], discloses where the gaming and tory may be tied to the location of the smart devices). 
Baronoff teaches the above elements including generating story content (paragraph [0046], discloses generating an interactive object) and rendering via the media device, the story content  within a media player on the media device (paragraph [0024], discloses the output devise may be a display devices, and outputting may include displying the animation elements in the display devices and one of (a) overlaying and (b) replacing a rendering of a real-space object that is at the geographic  location that is sensed by the user devices, paragraph [0031] discloses providing persistent multi-player experience including: generating a persistent game-world using at least one of respective data, respective auditory data, respective text day and respective location information .., one or more player intercave [within the media player]   and paragraph [0076], discloses render the correct overlay for the area…,  the smart device may begin the process of identify the location and rendering the correct overlay) ,AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]),  and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).   Baronoff filed to teach the corresponding generated interactive object is  associated with physical location for at least one-story object, the story content comprising a map and an image of physical location; and the corresponding displayed animation object includes including the map and the corrosinding rendered/displayed image  includes the image of  physical location.    
However, Jakobson teaches generated story content  associated with physical location for at least one-story object the story content comprising a map and an image of physical location and the  story content includes  the map and   image  of  physical location (Figs. 10C-D, Fig. 12A,  1212 create overlay object Fig. 12B, 1234, load POI content image into overlay object and paragraph [0094], discloses POI content may be displayed as a map overlay object, an overlay object is an object on the map that is tired to latitude/longitude  coordinates [physical location] and paragraph [0124], discloses a map-disply application 1100a may display a map 1101a may include geographic  content ..,(e.g. buildings, landmarks, etc.,)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for generated content to render on the user device based on the location the user device of   Baronoff by including identifying a POI on the map, retrieving content associated with the POI ("POI content") and displaying the POI content. A POI may be a specific point of interest  of Jakobson in order to identify the city street, an entire city street or an individual house, store or landmark etc. (see Jakobson, paragraph [0081]).

	With respect to claims 29, Baronoff in view of Jakobson teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the physical location is proximate to the geographic location  (paragraph [0007], discloses user devise is located proximal to a geographic location ). 
With respect to claims 30 Baronoff in view of Jakobson teaches elements of claim 29, furthermore, Baronoff teaches the method wherein physical location is a geographic location of the user (paragraph [0007], discloses user devise is located proximal to a geographic location). 
 With respect to claims 31 Baronoff in view of Jakobson teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the at least one-story content comprises at least one of the following: coupon, a location photo, a bar code, a telephone number and an email address t (paragraph [0115], discloses coupon/money, game coupon/money, etc.   ...). 
 With respect to claims 33 Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the story content comprise transmedia content (paragraph [0038], discloses providing a story-drive augmented reality (AR) Experience that includes a plurality  of scenario..).
With respect to claims 34 Baronoff in view of Jakobson teaches elements of  claim 28 furthermore, Baronoff teaches the  method   wherein the story content comprise interactive content (paragraph [0063], discloses an interactive elements ). 
With respect to claims 35, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the interactive content comprise at least two of the following types of media: text, audio, video, print, fax, a phone call email, device control a web site and channel change(paragraph [0059], disclose videos, voice, text and audio). 
With respect to claims 36 Baronoff in view of Jakobson teaches elements of  claim 28, furthermore, Baronoff teaches the  method   wherein the story content is part of a game the interactive game (paragraph [0015], discloses an interactive game in which player operation the user devices.., two or more of the plurlity of user’s devices  ). 
With respect to claims 37 Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teaches the method wherein the story content comprise time line (paragraph [0065], discloses time of data). 
With respect to claims 38 Baronoff in view of Jakobson teaches elements of claim 37, furthermore, Baronoff teaches the method wherein the time line social media timeline (paragraph [0065], discloses time of data). 
With respect to claims 41, Baronoff in view of Jakobson teaches elements of claim 28 furthermore, Baronoff teach the method further comprising use at least one of the following characterstics to obtain the at least on story object: a time, a data, and type of the media device, and user characterstics (paragraph [0113], discloses animation may be displayed in response to detection the presence of smart device at allocation). 
With respect to claims 42, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the tory content including rendering a progress bar in the media player indicting progress associated with content (paragraph [0117], discloses scenario slues may be provided based on single user goal completion and/or multi user goal completion.  For example, a clue may be unlocked when a plurality of users are each located in a specific location [updating the progress bar in a real-time]). 
With respect to claims 43, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teach the method wherein the at least one-story object comprises a collectable (paragraph [0087], discloses user collect the current items). 
With respect to claims 44, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teach the method further comprising posting, via the media device at least portion of the story content to a social media website (paragraph [0022], disclose replacing a portion of the representation of the real-space area).
With respect to claims 45, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teach the method further comprising varying, via the media device an immersion level of the story content (paragraph [0066], discloses maintained an immersed experience for the user and paragraph [0067], discloses maintaining  the immersed environment). 
With respect to claims 46, Baronoff in view of Jakobson teaches elements of claim 28, furthermore, Baronoff teach the method wherein the step of rendering the story content in the media player is render according to the immersion level (paragraph [0066], discloses maintained an immersed experience for the user)
With respect to claims 47, Baronoff in view of Jakobson teaches elements of  claim 28, furthermore, Baronoff teaches the  method wherein the media player is selected from the group consisting of: a desktop computer, a laptop, a netbook, a tablet PC, a portable computer, a cell phone, a video game system, an e-reader, a kiosk, a television, a vehicle, and an appliance (paragraph [0089], discloses user’s smart devise , home computer/laptop, or any number of other devise used within the example scenario).
With respect to claim 48, Baronoff teaches a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and 
identifying , via the media device and based on the geographic location of the user  at least, at least one story object related to a physical location (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ), wherein said identifying comprises obtaining the at least one story object from a story databased based on a proximity of the geographic locations of the user to the physical location(paragraph [0015], discloses the processor may be con for a plurality of user devices located proximal to geographic locations corresponding to a particular  geographic coordinates   [identifying geographic location of the user] the processor for obtaining data including animation elements associated with the set of geographic coordinates for disply of the animation elements [story object], paragraph [0026], discloses data obtained from the server identifies the association the animation elements with the geographic coordinates and paragraph [0059], discloses where the gaming and tory may be tied to the location of the smart devices). 
Baronoff teaches the above elements including generating story content (paragraph [0046], discloses generating an interactive object) and rendering via the media device, the story content  within a media player on the media device (paragraph [0024], discloses the output devise may be a display devices, and outputting may include displying the animation elements in the display devices and one of (a) overlaying and (b) replacing a rendering of a real-space object that is at the geographic  location that is sensed by the user devices, paragraph [0031] discloses providing persistent multi-player experience including: generating a persistent game-world using at least one of respective data, respective auditory data, respective text day and respective location information .., one or more player intercave [within the media player]   and paragraph [0076], discloses render the correct overlay for the area…,  the smart device may begin the process of identify the location and rendering the correct overlay) ,AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]),  and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).   Baronoff filed to teach the corresponding generated interactive object is  associated with physical location for at least one-story object, the story content comprising a map and an image of physical location; and the corresponding displayed animation object includes including the map and the corrosinding rendered/displayed image  includes the image of  physical location.    

However, Jakobson teaches generated story content  associated with physical location for at least one-story object the story content comprising a map and an image of physical location and the  story content includes  the map and   image  of  physical location (Figs. 10C-D, Fig. 12A,  1212 create overlay object Fig. 12B, 1234, load POI content image into overlay object and paragraph [0094], discloses POI content may be displayed as a map overlay object, an overlay object is an object on the map that is tired to latitude/longitude  coordinates [physical location] and paragraph [0124], discloses a map-disply application 1100a may display a map 1101a may include geographic  content ..,(e.g. buildings, landmarks, etc.,)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for generated content to render on the user device based on the location the user device of   Baronoff by including identifying a POI on the map, retrieving content associated with the POI ("POI content") and displaying the POI content. A POI may be a specific point of interest  of Jakobson in order to identify the city street, an entire city street or an individual house, store or landmark etc. (see Jakobson, paragraph [0081]).

With respect to claim 49, Baronoff teaches a computer-based interactive game apparatus comprising: 
a processor (Fig. 4, 402 discloses processor and paragraph [0007], discloses associating, by a process, an element with the geographic coordinate);
a non-transitory computer-readable storage medium on which are stored software instructions executable by a processor (paragraph [0069], discloses one or more servers may include a hardware computer readable medium, e.g., memory 403, within instructions to cause a processor .., execute a set of steps...,) to perform operation comprising: 
determining, via a media device, a geographic location of a user (paragraph [0113], discloses detection of the presence of the smart devices at a location or proximal to the location havening those geographic coordinates  ...); and
identifying , via the media device and based on the geographic location of the user  at least, at least one story object related to a physical location (paragraph [0013], discloses the animation may then be displayed in response to detection of the presence of the smart device at a location or proximal to the location having those geographic  coordinates.., [within the scope of requesting  based on the geographic location of the user]  ), one story object related to  geographic location of the user (paragraph [0015], discloses animation elements to be associated with geographic  coordinates, which geographic coordinates are associated with animation elements .., paragraph [0059], discloses where the gaming and story may be tied to the location of the smart device as held by the human gamer and paragraph [0076], discloses identifying the location and rendering the correct overlay ), wherein said identifying comprises obtaining the at least one story object from a story databased based on a proximity of the geographic locations of the user to the physical location(paragraph [0015], discloses the processor may be con for a plurality of user devices located proximal to geographic locations corresponding to a particular  geographic coordinates   [identifying geographic location of the user] the processor for obtaining data including animation elements associated with the set of geographic coordinates for disply of the animation elements [story object], paragraph [0026], discloses data obtained from the server identifies the association the animation elements with the geographic coordinates and paragraph [0059], discloses where the gaming and tory may be tied to the location of the smart devices). 
Baronoff teaches the above elements including generating story content (paragraph [0046], discloses generating an interactive object) and rendering via the media device, the story content  within a media player on the media device (paragraph [0024], discloses the output devise may be a display devices, and outputting may include displying the animation elements in the display devices and one of (a) overlaying and (b) replacing a rendering of a real-space object that is at the geographic  location that is sensed by the user devices, paragraph [0031] discloses providing persistent multi-player experience including: generating a persistent game-world using at least one of respective data, respective auditory data, respective text day and respective location information .., one or more player intercave [within the media player]   and paragraph [0076], discloses render the correct overlay for the area…,  the smart device may begin the process of identify the location and rendering the correct overlay) ,AR advertisement overlay for the traditional ads, even competitor’s ads (paragraph [0129]),  and providing during a movie itself, which may provide advertising for both the AR experience and the advertiser  (paragraph [0130]).   Baronoff filed to teach the corresponding generated interactive object is  associated with physical location for at least one-story object, the story content comprising a map and an image of physical location; and the corresponding displayed animation object includes including the map and the corrosinding rendered/displayed image  includes the image of  physical location.    

However, Jakobson teaches generated story content  associated with physical location for at least one-story object the story content comprising a map and an image of physical location and the  story content includes  the map and   image  of  physical location (Figs. 10C-D, Fig. 12A,  1212 create overlay object Fig. 12B, 1234, load POI content image into overlay object and paragraph [0094], discloses POI content may be displayed as a map overlay object, an overlay object is an object on the map that is tired to latitude/longitude  coordinates [physical location] and paragraph [0124], discloses a map-disply application 1100a may display a map 1101a may include geographic  content ..,(e.g. buildings, landmarks, etc.,)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for generated content to render on the user device based on the location the user device of   Baronoff by including identifying a POI on the map, retrieving content associated with the POI ("POI content") and displaying the POI content. A POI may be a specific point of interest  of Jakobson in order to identify the city street, an entire city street or an individual house, store or landmark etc. (see Jakobson, paragraph [0081]).

The following prior arts applied in this office action:
Baronoff (US Pub., No., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer.
Millier et al (US Patent 5,671, 342) discloses a method and apparatus for displaying information relating to a news story in a computer system. A computer system receives a news story, determines a corresponding geographical location to the location of the news story, and displays a story indicator on a map using the location corresponding to the news story, such that the information displayed relates to the news story and the story indicator.
Jacobson  et  al  (US Pub.,  No., 2010/0146436 A1) discloses  Various methods, systems and apparatus for displaying content associated with a point-of-interest ("POI") in a digital mapping system, are disclosed. One such method may include detecting a change in the zoom level of an electronic map displayed on a computing device, determining if the new zoom-level is at a pre-determined zoom level (e.g. at maximum zoom), identifying a POI on the map, retrieving content.  associated with the POI ("POI content") and displaying the POI content.  A POI may be a specific point of interest.
Response to Arguments
Applicant’s arguments of 35 U.S.C 103 (a) with respect to claim(s) 28-31, 33-38, and  41-49  filed on 23 March 2022  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments of 35 U.S.C 101 with respect to claim(s) 28-31, 33-38 and 41-49 filed on 23 March 2022 have been fully considered but they are not persuasive.    In general, the claimed invention recited a method of organizing human interaction  or an interaction between  person and computer.  The claims recite generating story content includes map and physical location (i.e., advertising, marketing, or sales activity or behavior)   based on determined and identified location for rendering on the media devices,  which is a method of managing  interactions between people. The mere nominal recitation of a generic media device  does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 

The claim as a whole merely describes how to generally  “apply” the concept of generating and rendering”  information in a computer environment. The claimed computer components are recited at a high level of generality  and are merely invoked as tools to perform content generation process. Simply implementing the  abstract idea on a generic computer is not a practical application of the abstract idea.
 
Further , the recited additional limitation of “the media device” the render or display a content including map is recited at high level of generality and merely automates the content including map rendering step.  Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer component (the media device).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the media device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682